UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
PEIRAN ZHENG, individually and on
behalf of all others similarly                20-cv-9744 (JGK)
situated,
                                              MEMORANDUM OPINION
                      Plaintiffs,             AND ORDER

          - against -

LIVE AUCTIONEERS LLC,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Peiran Zheng, brings this purported class

action against the defendant, Live Auctioneers LLC

(“LiveAuctioneers”), for negligence and violation of Section 349

of New York’s General Business Law.     The claims arise out of a

data breach perpetrated by a third party that allegedly resulted

in the plaintiff’s private personal information being offered

for sale online.   The defendant moves to compel arbitration and

stay the litigation based on an arbitration provision in a

clickwrap contract.   The plaintiff asserts that the contract was

not properly formed and that the arbitration provision is not

enforceable.   The plaintiff moves for discovery and to strike

the defendant’s supplemental declaration, submitted with its

reply brief, as improper.   For the reasons explained below, the

defendant’s motion to compel arbitration and stay the litigation




                                    1
is granted and the plaintiff’s motion to strike the defendant’s

supplemental declaration and for discovery is denied.

                                 I.

       The following facts are undisputed unless otherwise

indicated.

       LiveAuctioneers is a limited liability company organized

under the laws of New York and with its principal place of

business in New York.    Compl. ¶ 11.    It operates a website that

functions as a worldwide marketplace for auctions.      Declaration

of Robert Cummings dated January 29, 2021 (“Cummings Decl.”)

¶ 3.    The plaintiff is a citizen of Singapore who used the

defendant’s website.    Compl. ¶ 10.    Jurisdiction is based on 28

U.S.C. § 1332(d) which was added by the Class Action Fairness

Act of 2005.

       The plaintiff created an account on the defendant’s website

on April 6, 2017.    Cummings Decl. ¶ 4.    During the entire period

that the plaintiff had an account on the defendant’s website,

the defendant’s website has had its Terms & Conditions

hyperlinked at the bottom of every page on the website.      Id.

¶ 5.    On October 28, 2019, the plaintiff was prompted by a

banner to agree to an updated Terms & Conditions, Privacy

Policy, and Cookie Policy upon logging in to the plaintiff’s

account on the website.    Id. ¶ 6.     The banner at the top of the

webpage read “By using LiveAuctioneers, you agree to our Terms &

                                  2
Conditions, Privacy Policy, and Cookie Policy” with a large

orange button next to it that said “AGREE.”           Declaration of

Robert Cummings dated March 12, 2021 (“Cummings Supp. Decl.”)

Ex. F. 1   The Terms & Conditions, Privacy Policy, and Cookie

Policy were hyperlinked, as indicated by capitalized terms, blue

font, and underlining.      Cummings Decl. ¶ 6.       Website users could

not have bids considered on the website until they clicked

“AGREE.”    Cummings Supp. Decl. ¶ 5.       The plaintiff clicked

“AGREE” on October 28, 2019.        Cummings Decl. ¶ 6.

      The 2019 Terms & Conditions, which were provided by

hyperlink in the banner at the top of the webpage, provided that

users “must read and accept all of the terms and conditions in,

and referenced by, this Agreement and our Privacy Policy.

Cummings Decl. Ex. B.      The Terms & Conditions also had a

separately labeled section with a bolded heading entitled

“Arbitration.”     The arbitration provision from the 2019 Terms &

Conditions, as available to the plaintiff when the plaintiff

clicked “AGREE” is reproduced below:




1 Cummings’s Supplemental Declaration is the subject of the plaintiff’s motion
to strike. It was submitted with the defendant’s reply memorandum of law.
See ECF Nos. 30, 31.

                                      3
Cummings Decl. Ex. B.    The arbitration provision in the

defendant’s current Terms & Conditions is materially identical

to the arbitration provision in the 2019 Terms & Condition and

is hyperlinked on the bottom of every page of the defendant’s

website.   See Cummings Decl. ¶ 9, Ex. C ¶ 21.

     At some point prior to June 19, 2020, hackers gained

unauthorized access to the defendant’s computer systems and

collected the private personal information of users of the

defendant’s website.    Compl. ¶ 15.   The plaintiff alleges that

                                  4
the hackers were able to make multiple unauthorized copies of

the plaintiff’s private personal information and offered it for

sale online.    Id. ¶¶ 17-18.   The defendant distributed a

security incident notice to users of its website to inform them

of the data breach.    Id. ¶ 20.   In the defendant’s email to its

customers, the defendant informed its customers that “an

unauthorized third party accessed certain user data in the past

two weeks through a security breach at a [LiveAuctioneers] data

processing partner” and that the stolen data included “user

account information like names, email addresses, mailing

addresses, visit history, phone numbers, last four digits of

credit cards, credit card expiration dates, and encrypted

passwords.”    Id. ¶ 25-26.   The plaintiff asserts that the

plaintiff’s personal information, including the plaintiff’s

password and credit card information, was sold multiple times.

Id. ¶¶ 22, 33.    The defendant disputes that the plaintiff’s

credit card information was compromised in the data breach and

asserts that “complete payment card numbers were not accessed.”

See Security Incident Notice, Compl. ¶ 20 n.3; Cummings Decl.

¶ 12.

     The defendant has moved pursuant to the Federal Arbitration

Act (the “FAA”), 9 U.S.C. § 1, et seq., to compel arbitration of

the plaintiff’s claims and stay the case pending arbitration.



                                   5
The plaintiff has moved for discovery and to strike Cummings’s

Supplemental Declaration.

                                     II.

      Under the FAA, 9 U.S.C. § 4, “a district court must enter

an order to arbitrate upon being satisfied that the making of

the agreement for arbitration or the failure to comply therewith

is not in issue.”     Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 22 n.27 (1983) 2.        A court considering whether

to compel arbitration pursuant to a purported arbitration

agreement must decide “(1) whether there exists a valid

agreement to arbitrate at all under the contract in

question . . . and if so, (2) whether the particular dispute

sought to be arbitrated falls within the scope of the

arbitration agreement.”       Hartford Accident & Indemn. Co. v.

Swiss Reinsurance Am. Corp., 246 F.3d 219, 226 (2d Cir. 2001).

Upon satisfying itself that a valid agreement to arbitrate

exists, the district court must then decide whether the claims

at issue are within the scope of the arbitration agreement.              See

Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir. 2017).

When there are issues concerning the scope of an arbitration

agreement and whether particular disputes sought to be

arbitrated fall within that scope, also known as issues of


2 Unless otherwise indicated, this Memorandum Opinion and Order omits all
alterations, citations, internal quotation marks, and emphasis from quoted
text.

                                      6
arbitrability, those issues are generally “for judicial

determination unless the parties clearly and unmistakably

provide otherwise.”   NASDAQ OMX Grp., Inc. v. UBS Securities,

LLC, 770 F.3d 1010, 1031 (2d Cir. 2014); see also Henry Schein,

Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527 (2019)

(“The Act allows parties to agree by contract that an

arbitrator, rather than a court, will resolve threshold

arbitrability questions as well as underlying merits

disputes.”); Contec Corp. v. Remote Sol., Co., Ltd., 398 F.3d

205, 208-09 (2d Cir. 2005).

     “In deciding motions to compel, courts should apply a

standard similar to that applicable for a motion for summary

judgment.”   Nicosia v. Amazon.com, 834 F.3d 220, 229 (2d Cir.

2016).   Thus, a court should “consider all relevant, admissible

evidence submitted by the parties and contained in pleadings,

depositions, answers to interrogatories, and admissions on file,

together with affidavits” and “must draw all reasonable

inferences in favor of the non-moving party.”   Id.   The court

must order arbitration “if there is no genuine issue of material

fact regarding the requirements to compel arbitration.”    Nat’l

Union Fire Ins. Co. of Pittsburg v. Beelman Truck Co., 203 F.

Supp. 3d 312, 317 (S.D.N.Y. 2016).




                                 7
                                    III.

      The defendant argues that the plaintiff is bound to

arbitrate any dispute arising out of the terms of the agreement

between the parties, which included the Terms & Conditions, the

Privacy Policy, and the Cookie Policy. 3         The plaintiff argues

that the parties did not form a legally binding agreement.              The

plaintiff does not contest that the dispute at issue in this

case would be covered by the arbitration provision in the

agreement.    Therefore, whether the defendant can compel

arbitration turns on whether the parties created a binding

contract to arbitrate. 4

      “When deciding whether the parties agreed to arbitrate a

certain matter,” courts generally “should apply ordinary state-



3 The defendant does not challenge the plaintiff’s Article III standing.

However, because Article III standing is jurisdictional, see Simms v. New
York City Dep’t of Educ., No. 18-cv-3964, 2019 WL 280516, at *1 (S.D.N.Y.
Jan. 21, 2019), the Court must be satisfied that the plaintiff has standing
to bring the case. Based on the operative complaint and the record, the
plaintiff has made a prima facie showing of Article III standing. In
McMorris v. Carlos Lopez & Assocs. LLC, 995 F.3d 295, 303 (2d Cir. 2021), the
Court of Appeals explained that in data breach cases, a court considers in
its standing analysis, among other potential factors, (1) whether the data
have been exposed as part of a targeted attempt to take the data, (2) whether
any of the data have been misused, and (3) the type of data that have been
exposed. In this case, the data were stolen by a malicious third-party and
the plaintiff alleges that some of the plaintiff’s data have been copied and
sold on the internet. The fact that the plaintiff alleged that the data were
taken by a malicious third party and sold to others is sufficient for a prima
facie showing of standing at this point in the litigation. Moreover, the
plaintiff alleges not only a risk of future harm, but a present harm from
having taken good faith steps to mitigate the breach and that the data
already have been copied and sold on the internet.
4 The plaintiff’s argument that the operative agreement is from 2017, when the

plaintiff first created his LiveAuctioneer’s account, lacks merit. As
discussed below, the plaintiff assented to be bound by the Terms & Conditions
as issued in 2019 when the plaintiff clicked “AGREE.”

                                      8
law principles that govern the formation of contracts.”             First

Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995); see

also Rightnour v. Tiffany & Co., 239 F. Supp. 3d 744, 749-50

(S.D.N.Y. 2017). 5    “It is a basic tenet of contract law that, in

order to be binding, a contract requires a meeting of the minds

and a manifestation of mutual assent.”          Starke v. SquareTrade,

Inc., 913 F.3d 279, 288 (2d Cir. 2019); see also Express Indus.

& Terminal Corp. v. N.Y. Dep’t of Transp., 715 N.E.2d 1050, 1053

(N.Y. 1999).    “When an offeree does not have actual notice of

certain contract terms, [the offeree] is nevertheless bound by

such terms if [the offeree] is on inquiry notice of them and

assents to them through conduct that a reasonable person would

understand to constitute assent.”         Id. at 289.

      “New commerce on the Internet . . . has not fundamentally

changed the principles of contract.”         Register.com v. Verio,

Inc., 356 F.3d 393, 403 (2d Cir. 2004).          “Courts routinely

uphold clickwrap agreements for the principal reason that the

user has affirmatively assented to the terms of agreement by

clicking ‘I agree.’”      Meyer v. Uber Techs., Inc., 868 F.3d 66,

75 (2d Cir. 2017) (applying California law but noting that New

York and California apply substantially the same rules for

determining whether there has been mutual assent necessary to



5 The parties agree that New York State law applies to the question of whether
the parties agreed to arbitrate.

                                      9
form a contract).   A “clickwrap” or “click-through” agreement

“requires users to click an ‘I agree’ box after being presented

with a list of terms and conditions of use.”   Id.   However, in

order to be bound by an arbitration agreement contained in a

clickwrap agreement, the web-user must have “reasonable notice

of the arbitration provision.”   Starke, 913 F.3d at 292; see

also Feld v. Postmates, Inc., 442 F. Supp. 3d 825, 829–30

(S.D.N.Y. Mar. 3, 2020).

     When determining whether a plaintiff assented to the terms

of a web-based contract, courts “look to the design and content

of the relevant interface to determine if the contract terms

were presented to the offeree in a way that would put [the

offeree] on inquiry notice of such terms.”   Starke, 913 F.3d at

289. In a series of recent cases, Nicosia v. Amazon.com,

Meyer v. Uber Technologies, and Starke v. SquareTrade, the Court

of Appeals has developed a framework for determining whether a

web user has reasonable notice of an arbitration provision

contained in a document that can be accessed through a hyperlink

provided to the user.   See Starke, 913 F.3d at 292 (“The

reasoning of Nicosia and Meyer provides the framework within

which we analyze the validity of assent to terms and conditions

presented through a web interface.”).

     In Nicosia, the Court of Appeals found that the plaintiff

had pleaded plausibly that he was not bound by Amazon.com’s

                                 10
conditions of use when the plaintiff placed an online order. 6

The Amazon.com order page contained language near the top of the

page that provided as follows:        “By placing your order, you

agree to Amazon.com’s privacy notice and conditions of use,”

where “privacy notice” and “conditions of use” were hyperlinks

in blue font.     Nicosia, 834 F.3d at 235-36, 241. In finding that

the plaintiff had pleaded plausibly that there was no

constructive notice of Amazon.com’s conditions of use, the Court

of Appeals noted a number of facts about the layout of the

Amazon.com order page that, taken together, deprived the

plaintiff of “reasonable notice” of the conditions of use that

would purportedly become binding upon placing an order with

Amazon.com.    These facts included that “the critical sentence

appears in smaller font” than the “Review your order heading”;

“unlike typical clickwrap agreements, clicking ‘Place your

order’ [did] not specifically manifest assent to the additional

terms, for the purchaser [was] not specifically asked whether

she agree[d] or to say ‘I agree’”; the message alerting a user

that placing the order constituted agreement to be bound by the

conditions of use was not “bold, capitalized, or conspicuous in

light of the whole webpage”; and the page itself contained

“between fifteen and twenty-five links on the Order Page, and


6 The court in Nicosia applied Washington law to the question of contract
formation, but “Washington law is the same as New York law with respect to
the issue of contract formation.” Starke, 913 F.3d at 290 n.7.

                                     11
various text [was] displayed in at least four font sizes and six

colors . . . alongside multiple buttons and promotional

advertisements.”   Id. at 235-37.

     By contrast, in Meyer, the Court of Appeals enforced an

arbitration provision contained in the “terms of service &

privacy policy” that could be accessed on the registration

screen of the Uber smartphone application.   868 F.3d at 81.   In

finding that a user would have reasonable notice of the

existence of the arbitration provision, the Court of Appeals

noted at the outset that “precedent and basic principles of

contract law instruct that we consider the perspective of a

reasonably prudent smartphone user,” and that “a reasonably

prudent smartphone user knows that text that is highlighted in

blue and underlined is hyperlinked to another webpage where

additional information will be found.”   Id. at 77-78.   The Court

of Appeals found that the Uber smartphone interface provided

“reasonable notice” based on a number of facts about the layout

of the interface, namely that the screen was “uncluttered”; the

“text, including the hyperlinks to the Terms and Conditions and

Privacy Policy, appear[ed] directly below the buttons for

registration”; “the dark print contrast[ed] with the bright

white background, and the hyperlinks [were] in blue and

underlined”; the “notice of the Terms of Service [was] provided

simultaneously to enrollment”; and “[o]nce a user clicks through

                                12
to the Terms of Service, the section heading (‘Dispute

Resolution’) and the sentence waiving the user’s right to a jury

trial on relevant claims [were] both bolded.”   Id. at 78-79.

     In Starke, the Court of Appeals found that a user did not

have reasonable notice of an arbitration provision that could be

accessed through a “terms and conditions” hyperlink contained in

the confirmation email of a purchase made on Amazon.com.    913

F.3d at 285.   In finding that the plaintiff did not have

reasonable notice of the provision that could be accessed

through the “terms and conditions” hyperlink, the Court of

Appeals noted that the company that sought to compel arbitration

had “never directed Starke’s attention to the ‘Terms &

Conditions’ hyperlink that contained the post-Sale T&C”; the

information unrelated to the terms and conditions hyperlink

“took up approximately half of the email”; the hyperlink itself

was “some of the smallest text in the email and comes after

several prompts unrelated to the enclosure of the contract”; the

interface was “cluttered with diverse text, displayed in

multiple colors, sizes and fonts, and features various buttons

and promotional advertisements that distract the reader from the

relevant hyperlink”; the subsequent “email in no way signals to

Starke that he should click on the link, and it does not advise

him that he would be deemed to agree to the contract terms in

the document to be found by clicking that link”; and the terms

                                13
and conditions were both spatially and temporally decoupled from

the purchase that Starke had made on Amazon.com.           Id. at 292-94.

     These cases make clear that the inquiry whether a web user

had “reasonable notice” of contract terms contained in a

contract accessible by hyperlink depends on the “totality of the

circumstances.”     Id. at 296; Feld, 442 F. Supp. 3d at 830

(“Whether a user is on inquiry notice is a fact-intensive

analysis.”); see also Hidalgo v. Amateur Athletic Union of

United States, Inc., 468 F. Supp. 3d 646, 656 (S.D.N.Y. 2020).

     In this case, it is clear from the totality of the

circumstances that the plaintiff had reasonable notice of the

Terms & Conditions that contained the arbitration provision and

the arbitration provision itself. 7       A screenshot of how the

clickwrap agreement appeared to the plaintiff in 2019 when the

plaintiff clicked “AGREE” is reproduced below:




7 The plaintiff’s argument that the plaintiff did not actually review the

Terms & Conditions is irrelevant. The operative question is whether the
plaintiff was on inquiry notice of the arbitration provision. See Meyer, 868
F.3d at 79.

                                     14
Cummings Supp. Decl. Ex. F

     The agreement came at the very top of the page and the

plaintiff could not place accepted bids until clicking “AGREE,”

making clear that the plaintiff’s acceptance of the terms was a

condition precedent to continued use of the website.   The

“AGREE” button was a distinctive orange color that stood out on

the page.   The Terms & Conditions, Privacy Policy, and Cookie

Policy were capitalized, blue, and underlined, clearly

indicating to a reasonably prudent internet user that those


                                15
terms were hyperlinked.    Meyer, 868 F.3d at 77-78.   The

hyperlinked policies were available at the top of the webpage

next to the “AGREE” button.    Moreover, the statement indicating

agreement was concise; one short and plain sentence with

hyperlinked policies.    See Cummings Supp. Decl. Ex. F (“By using

LiveAuctioneers, you agree to our Terms & Conditions, Privacy

Policy, and Cookie Policy.”).    The plaintiff clicked “AGREE,”

manifesting the plaintiff’s assent to be bound by the Terms &

Conditions, which contained the arbitration provision.

     The arbitration provision itself was not hidden in the

Terms & Conditions.    Rather, it was given its own section with a

bolded and numbered heading entitled “Arbitration.”     The font of

the section was not smaller than any of the other text of the

Terms & Conditions.    And the Terms & Conditions in this case

were shorter in length than the other terms and conditions that

courts have found to have included a valid arbitration

provision.    See, e.g., Meyer, 868 F.3d at 79.

     Therefore, the parties entered into a valid agreement when

the plaintiff clicked “AGREE” and continued to use the

defendant’s website.    The plaintiff had “reasonable notice of

the arbitration provision” in the hyperlinked Terms &

Conditions.    See Starke, 913 F.3d at 292.   Because the plaintiff

has not contested the validity of the arbitration provision

itself, nor that the dispute in this case falls within the scope

                                 16
of the arbitration provision, the motion to compel must be

granted.

     Section 3 of the FAA directs a district court to stay

proceedings “if satisfied that the parties have agreed in

writing to arbitrate an issue or issues underlying the district

court proceeding.”   WorldCrisa Corp. v. Armstrong, 129 F.3d 71,

74 (2d Cir. 1997); see also 9 U.S.C. § 3.   Because the plaintiff

agreed to the contract that included the arbitration provision,

this action is stayed pending mediation and arbitration in

accordance with the terms of the agreement.

                                IV.

     The plaintiff has moved for discovery and to strike

Cummings’s Supplemental Declaration because it was submitted for

the first time with the defendant’s reply brief.

     In the plaintiff’s opposition to the defendant’s motion to

compel arbitration, the plaintiff asserted that a screenshot of

the webpage containing the clickwrap agreement is a necessary

item of evidence that must be submitted to succeed on a motion

to compel arbitration.   In reply, the defendant contested that

legal proposition and also submitted a screenshot showing the

clickwrap agreement.   The defendant explained that it originally

submitted a declaration by a person with knowledge of how the

clickwrap agreement appeared in 2019 when the plaintiff agreed

to the Terms & Conditions, but it did not submit a screenshot

                                17
because it did not archive such screenshots and it would take

considerable effort to recreate such a screenshot.    However, in

response to the plaintiff’s objection, the defendant expended

the additional effort and submitted a recreated screenshot

together with a declaration from a person with knowledge

attesting that the screenshot is a representation of how the

webpage would have appeared to the plaintiff when the plaintiff

agreed to the Terms & Conditions in 2019.    The plaintiff has now

argued that it was too late for the defendant to submit a

screenshot because the defendant did not include the screenshot

in its declaration submitted with its opening brief.

     New materials may be submitted with a reply brief when

responding to a new argument made by the responding party “to

avoid giving an unfair advantage to the answering party.”

Bayway Ref. Co. v. Oxygenated Mktg. & Trading A.G., 215 F.3d

219, 226-27 (2d Cir. 2000); see also Filipkowski v. Bethpage

Fed. Credit Union, No. 20-cv-1754, 2021 WL 826016, at *1

(E.D.N.Y. Mar. 4, 2021) (“[I]t [is] entirely appropriate to

consider the reply declarations that directly respond to

evidence proffered in Plaintiff’s opposition -- namely, the

argument that Defendant failed to establish that it mailed an

arbitration agreement to Plaintiff with her account

statement.”); Yorke v. TSE Grp. LLC, No. 18-cv-5268, 2019 WL

3219384, at *2 (S.D.N.Y. July 17, 2019).    Second, the plaintiff

                               18
could have requested leave to file a sur-reply brief or a

supplemental declaration in response to Cummings’s Supplemental

Declaration but chose not to do so.   See Bernardino v. Barnes &

Noble Booksellers, Inc., No. 17-cv-04570, 2017 WL 7309893, at *6

n.3 (S.D.N.Y. Nov. 20, 2017), report and recommendation adopted

as modified, No. 17-cv-4570, 2018 WL 671258 (S.D.N.Y. Jan. 31,

2018) (granting a motion to compel arbitration where the

plaintiff argued that the defendant improperly submitted new

evidence in reply because the plaintiff “had a full opportunity

to evaluate that evidence and submit a sur-reply in response to

it”).   The plaintiff’s motion has no merit.

     The plaintiff also moves for discovery.    The plaintiff

contends that the defendant’s Exhibit F, the screenshot showing

the banner containing the “AGREE” button that the plaintiff

clicked, is inaccurate.   To support the plaintiff’s position,

the plaintiff points out that the items for auction in the

defendant’s Exhibit F are from 2021, not 2019, and that the URL

indicates that the webpage was a test page.    However, the

defendant explained in its opposition brief, declarations, and

at oral argument that the deficiencies described by the

plaintiff are about the background webpage and not about the

clickwrap agreement.

     In order to create the screenshot showing the clickwrap

agreement as it appeared in 2019 when the plaintiff clicked

                                19
“AGREE,” the defendant had to create a test page.            Declaration

of Robert Cummings dated March 31, 2021 (“Third Cummings Decl.”)

¶ 4.    This process required more than a full day of effort by a

senior engineer.     Id.   The defendant did this to avoid rerouting

all website traffic to an older version of its website.             Because

this was a test page, the URL, as it appears in Exhibit F

contains the phrase “preprod-test.”         Id. ¶ 6.    Notwithstanding

the “preprod-test” language in the URL, the screenshot

represents, according to the sworn declaration of Robert

Cummings, the defendant’s Chief Technology Officer, a true and

accurate representation of how the defendant’s website looked

when the plaintiff clicked “AGREE.” 8        Id.; Cummings Supp. Decl.

¶ 6.

       For a similar reason, the defendant’s Exhibit F displays

items for auction in 2021, rather than in 2019.           Third Cummings

Decl. ¶ 6.    The website code exists separately from the auction

content, and therefore the screenshot displays the website code

from 2019—accounting for the appearance of the website and the

clickwrap agreement—but the auction content from 2021.             Id. ¶ 7.




8 The defendant also points out that the top right of the screenshot in
Exhibit F says “Hi, Wesley.” This is because, in order to show the clickwrap
agreement, a user had to be logged in to an account. In creating the test
page showing the clickwrap agreement, the defendant had a user named “Wesley”
logged in to show the banner. Wesley was one of the defendant’s engineers
operating under the supervision of the declarant, Robert Cummings. Third
Cummings Decl. ¶ 5. The website would have said the plaintiff’s name, rather
than “Wesley,” on the day the plaintiff clicked “AGREE.”

                                     20
The defendant states that it would require substantial

additional burden to produce a screenshot showing both the

website code and auction content as it appeared in 2019, and

that would not have affected the appearance of the clickwrap

agreement.    Id.   The defendant explained in two sworn

declarations that the banner showing the clickwrap agreement is

a true and accurate depiction of how the website appeared when

the plaintiff clicked “AGREE.”     Id. ¶ 6; Cummings Supp. Decl.

¶ 6.

       Discovery is not needed in this case because there is no

genuine dispute of material fact with respect to the motion to

compel.    See Nat’l Union Fire Ins. Co. of Pittsburg, 203 F.

Supp. 3d at 317 (a court must grant motion to compel arbitration

if there are no genuine disputes of material facts about the

requirements of the motion to compel).      The plaintiff has not

denied that the plaintiff clicked “AGREE,” nor has the plaintiff

submitted a screenshot showing an alternative version of how the

clickwrap agreement appeared when the plaintiff clicked “AGREE.”

Instead, the plaintiff has submitted a different screenshot of

the webpage from an archive tool—Wayback Machine—that does not

show the banner requiring the plaintiff to click “AGREE.”

Declaration of Jeffrey Blake ¶ 4.      The defendant explains that

the defendant’s website only displays the banner with the

clickwrap agreement when individuals are logged in to their

                                  21
accounts.    The screenshot submitted by the plaintiff does not

have anyone logged in, and therefore, the screenshot submitted

by the plaintiff does not contain the banner with the clickwrap

agreement.    However, the plaintiff has never denied that the

plaintiff did, in fact, click “AGREE,” which concedes the

existence of a clickwrap agreement.    And the plaintiff has never

submitted any evidence of an alternative appearance of that

clickwrap agreement.

     Because the plaintiff has not disputed clicking “AGREE” to

a clickwrap agreement or presented an alternative version of how

the clickwrap agreement appeared, the plaintiff has not shown a

genuinely disputed material fact.     Accordingly, there is no need

for discovery and the plaintiff’s motion is denied.




                                 22
                            CONCLUSION

     The Court has considered all of the arguments raised by the

parties.   To the extent not discussed above, the arguments are

either moot or without merit.   For the foregoing reasons, the

defendant’s motion to compel arbitration and stay the litigation

pending the results of arbitration is granted, and the

plaintiff’s motion to strike the defendant’s supplemental

declaration and for discovery is denied.    The Clerk is directed

to close Docket Numbers 18 & 33.

     SO ORDERED.

Dated:     New York, New York
           May 21, 2021            ____/s/ John G. Koeltl________
                                            John G. Koeltl
                                    United States District Judge




                                23
